DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Election/Restrictions
Claims 31 and 33-40 have been rejoined as the amendments to claim 31 remove the basis for restriction.
Priority
The Examiner has reviewed the priority documents for the instant application and has concluded that the earliest effective filing date for the full scope of subject matter of claim 1 is possibly found in 63/173443.  Therefore, the effective filing date for claim 1 has been determined to be 11 April 2021 at the very earliest.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 9-11, 13, 15-16, 18-21, 23-24, 26-31 and 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “sized to house a display screen of at least one of a laptop computer, a monitor, and a television” is indefinite as one of ordinary skill in the art would not be reasonably apprised of the metes and bounds if the claim were allowed to issue.  It is well understood that laptop computers, monitors, and televisions come in a variety of different sizes and can be miniaturized.  See MPEP § 2173.02.
In regard to claim 16, it is unclear if or how the limitation of “wherein the fan or fans of the exhaled air purification chamber are the only fan or fans provided in the exhaled air purification system” of claim 1 applies to the structure of “more than one exhaled air purification chambers” of claim 16.  It would appear that the limitation of claim 1 would exclude a fan from being present in the additional exhaled air purification chambers. 
In regard to claim 31, the limitation “wherein a depth and a height of an interior of the exhaled air collector allow the exhaled air collector to fit a display screen of at least one of a laptop computer, a monitor, and a television” is indefinite as one of ordinary skill in the art would not be reasonably apprised of the metes and bounds if the claim were allowed to issue.  It is well understood that laptop computers, monitors, and televisions come in a variety of different sizes and can be miniaturized.  See MPEP § 2173.02.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 11, 15-16, 18, 23-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Qassem (US 2011/0155150).
In regard to claims 1-2 and 15, Al-Qassem discloses an exhaled air purification system (air smoke refresher) comprising an exhaled air collector (the front face of the apparatus including the enclosed space above ash tray 35) having at least two sides, a top, a bottom, a back forming a recessed exhaled air blocking surface and a fixed open front (see Figure 1 and the cutaway diagram of Figure 2); an exhaled air purification chamber comprising a filter (the internal pathway between air inlet 20 and outlet 120 comprising filters 60,70,80) attached to or adjacent to the exhaled air collector; wherein the exhaled air purification chamber comprises a fan or fans (fans 20,40,50,90,110) that pull exhaled air of a user into the exhaled air purification chamber through an exhaled air suction intake opening (air inlet 20); wherein the entirety of the exhaled air suction intake opening is located in a bottom half of the exhaled air collector (air inlet 20 is in the bottom half of the front face of the apparatus); and wherein the fan or fans of the exhaled air purification chamber are the only fan or fans provided in the exhaled air purification system as fans 20,40,50, 90 and 110 are located within the internal pathway forming the chamber.  It is viewed that the depth and height of the interior of the exhaled air collector is capable of housing a display screen of a laptop computer, a monitor or a television as the enclosed space is capable of receiving objects such as the depicted ash tray 35.  See Figures 1-2 and paragraphs [0033]-[0039].
In regard to claim 11, it is viewed that the surrounding structure of the casing 5 would necessarily function in an equivalent manner to an acoustic silencer or muffler as the casing would absorb or block acoustic waves.  See Figure 2.
In regard to claim 16, Al-Qassem teaches that a second exhaled air collector (air inlet 10) moves or directs the collected exhaled air to the exhaled air purification chamber to filter the collected exhaled air received from the exhaled air collector and/or the second exhaled air collector.  See Figure 2 and [0037].
In regard to claim 18, Al-Qassem discloses wherein the exhaled air collector (the front face of the apparatus) contains a first section of the exhaled air purification chamber (the first length of conduit between air inlet 20 to just beyond fan 30), wherein a second section of the exhaled air purification chamber (such as the filters 60,70,80) is located outside of the exhaled air collector, and wherein the second section comprises an air outlet (outlet 120) that exhausts cleaned air.  See Figure 1.
In regard to claim 23, Al-Qassem is silent in regard to the CADR and noise level of the device.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Thus, it is viewed that the apparatus of Al-Qassem is capable of being operated with a CADR of 3 or more and at a speed with a noise level of 50 decibels or less as the structure of the reference is substantially identical to that of the claims.
In regard to claims 24 and 27-28, the device of Al-Qassem is capable of being positioned on top of a desktop or a tabletop and can thus be located at a distance removed from a chair, seat, bench or sitting apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regard to claim 29, Al-Qassem discloses wherein a front section of the exhaled air purification chamber makes up part or all of the back of the exhaled air collector as the internal pathway includes a wall of the back of the exhaled air collector (the front face of the apparatus including the enclosed space).  See Figures 1 and 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 23, 31, 33-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem.
In regard to claim 13, Al-Qassem does not explicitly disclose that material forming the exhaled air collector structure.  Al-Qassem does disclose that the materials used for the device are deemed readily apparent and obvious to one skilled in the art.  See [0048].  Further, the Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the structure of the exhaled air collector from one or a combination of the claimed materials without creating any new or unexpected results as such materials would be suitable for performing the intended operation of the device.
In regard to claim 23, Al-Qassem is silent in regard to the CADR and noise level of the device as noted above.  It is further noted that the criticality of the claimed CADR and noise level has not been established by the specification.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CADR and noise level of the device of Al-Qassem for the purpose of providing a device with a desired air cleaning ability and noise level without creating any new or unexpected results.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regard to claims 31 and 35, Al-Qassem discloses an air handling system (air smoke refresher) comprising an exhaled air collector (the front face of the apparatus including the enclosed space above ash tray 35) having at least two sides, a top, a bottom, a back and an open front, wherein a depth and a height of an interior of the exhaled air collector allow the exhaled air collect to fit a display screen of at least one of a laptop computer, a monitor and a television (the enclosed space is capable of receiving objects such as the depicted ash tray 35); one or more air suction intake openings (air inlets 10 and 20); a exhaled air blocking surface (the top overhang of the front of the apparatus or the back of the enclosed area surrounding air inlet 10) which is capable of blocking, deflecting, directing or redirecting exhaled air of a user downwards, backwards, or both, and towards the one or more air suction intake openings; an exhaled air purification chamber comprising a filter (the internal pathway between air inlet 20 and outlet 120 comprising filters 60,70,80) for cleaning the exhaled air of the user; wherein the exhaled air purification chamber is connected to or attached to the exhaled air collector; wherein a fan or fans (fans 20,40,50,90,110) located within the exhaled air purification chamber are the sole means of moving the exhaled air of the user into and through the one or more air suction intake openings and towards the exhaled air purification chamber as fans 20,40,50, 90 and 110 are located within the internal pathway forming the chamber.  See Figures 1-2 and paragraphs [0033]-[0039].
Al-Qassem does not explicitly disclose wherein an entirety of the one or more air suction intake openings are located in a bottom half of the exhaled air collector as air inlet 20 is in the bottom half of the front face of the apparatus but air inlet 10 is centered around the midpoint of the height of the apparatus.  However, it would have been within the ambit of one of ordinary skill in the art to have rearranged the air inlet 10 to be located within a lower one half of the enclosed area of the front of the apparatus without creating any new or unexpected results.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  The instant specification does not disclose any new or unexpected result which occurs due to the relative placement of the air suction intakes.
In regard to claim 33, it is viewed that the exhaled air purification chamber is attached to the lower one half of the exhaled air collector as the interior pathway is connected to the lower one half of the front face of the apparatus.  See Figure 1.
In regard to claim 34, the exhaled air blocking surface is located in or on a user-facing front surface of the back of the exhaled air collector (the back of the enclosed area surrounding air inlet 10).  See Figures 1-2.
In regard to claim 36, Al-Qassem is silent in regard to the rate in which air can be collected an cleaned by the apparatus.  However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Therefore, it is viewed that the apparatus of Al-Qassem is capable of collecting and cleaning the claimed amount of six liters or more of air over a one minute period of time.
In regard to claim 41, Al-Qassem is silent in regard to wherein at least one outside dimension of the exhaled air collector is adjustable.  However, the Courts have held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  Therefore, it is viewed that it would have been within the ambit of one of ordinary skill in the art to have made the front face of the apparatus of Al-Qassem adjustable in order to deflect, capture, collect or block a greater area such that users of different heights could effectively use the apparatus or objects of different sizes could be placed within the enclosed area without creating any new or unexpected results. 

Claims 9-10 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem in view of Kinoshita et al. (JP 2004113561A and English-language Machine Translation as provided on IDS 6/24/21; hereinafter “Kinoshita”).
In regard to claims 9-10 and 38, Al-Qassem is silent in regard to a sensor.
Kinoshita discloses an exhaled air purification device comprising an exhaled air collector (suction port formed in the backrest 4 of chair 3 or formed in the pedestal 2) and an exhaled air purification chamber (fan filter unit 5 or fan filter unit 7), wherein the exhaled air purification chamber is one or more of attached to or adjacent to the exhaled air collector, or wherein the exhaled air purification chamber is located completely or partially within the exhaled air collector, and wherein the exhaled air collector comprises an open front (back surface of backrest or top surface of pedestal 2).  See Figures 1-3.   Kinoshita further discloses that the device comprises an infrared sensor (detection means 15), wherein the sensor causes the exhaled air purification device to turn on when an individual is near and turn off when a human is not near to the device.  See Figure 4 and the second to last paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the infrared sensor of Kinoshita with the system of Al-Qassem for the purpose of automatically turning the device on and off based on the detection of a person proximal to the device.

Claims 19-21 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem in view of Darcie et al. (US 10,680,124; hereinafter “Darcie”).
In regard to claims 19-21 and 39-40, Al-Qassem is silent in regard to an exhaled air analyzer.
Darcie discloses an exhaled air analyzer (THz spectrometers) which is capable detecting conditions indicative of disease of presence of alcohol (ethanol) by detecting volatile compounds in breath.  THz spectrometers can record fast processes and can be used for real-time analysis of exhaled air.  See col. 2, lines 36-54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the analyzer of Darcie with the system of Al-Qassem for the purpose of providing analysis of the exhaled air of a human such that disease and intoxicating chemicals can be detected.

Claims 26, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qassem in view of Al-Zeer et al. (US 9,981,056; hereinafter “Al-Zeer”).
In regard to claims 26, 30 and 37, Al-Qassem is silent in regard to the claimed sensors and to wherein the device can communicate an alert.
Al-Zeer discloses an air treatment system which can alert a user when filter media should be replaced.  The device further includes a disinfecting portion 14 which includes a UV light source 60 and microbial material (photocatalytic material 44) for treating air and a UV sensor for detecting the emitted light.  See claim 21 and col. 7, lines 13-32 and 45-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disinfecting portion and UV sensor of Al-Zeer with the system of Al-Qassem for the purpose of including active disinfection of air within the device and monitoring the disinfection treatment.  Further, it would have been obvious to have included the alert system of Al-Zeer with the device of Al-Qassem for the purpose of alerting a user when filter media is in need of replacement.
Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Al-Qassem does not disclose an interior depth and height sized to house/fit a display screen.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Office holds that display screens come in all sizes, as well in miniature sizes, and the apparatus of Al-Qassem would be capable of housing or fitting such a display screen.  Further, with regard to the statement that “Al-Qassem is an ashtray” and not a display screen, the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  
Applicant argues that Al-Qassem does not teach a design wherein the entirety of the exhaled air suction intake opening is located within a lower one half of the recession of the exhaled air collector.  The Examiner has fully considered the argument but has not found it to be persuasive.  In regard to claim 1, using the broadest reasonable interpretation of the claim, the air inlet 20 of Al-Qassem meets the limitation as the exhaled air collector can be viewed to be the entire front face of the apparatus including the enclosed area.  In regard to claim 31, it would have been within the ambit of one of ordinary skill in the art to have rearranged the location of air inlet 10 as claimed without creating any new or unexpected results as the air inlet would function in the same manner.
Applicant argues that Al-Qassem discloses using many fans in contrast with the amended claims.  The Examiner has fully considered the argument but has not found it to be persuasive.  The amended claims do not exclude the exhaled purification chamber from being viewed as the entirety of the interior pathway of the apparatus.  Therefore, the amended claims to not exclude the multiple fans as being viewed as within the chamber using the broadest reasonable interpretation of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774